UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4643


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOEY DWAYNE JUSTUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00079-JAB-1)


Submitted:   May 18, 2016                     Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Terry Michael Meinecke, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joey Dwayne Justus pled guilty, pursuant to a written plea

agreement, to possession of firearms by a convicted felon, in

violation    of   18    U.S.C.      §§ 922(g)(1),       924(a)(2)      (2012).        The

district court sentenced Justus to 57 months’ imprisonment, the

bottom of the 57- to 71-month advisory Sentencing Guidelines

range.    On appeal, counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal, but questioning whether Justus

had   a   qualifying       prior     felony      conviction      for    purposes      of

§ 922(g)(1). *      Justus was advised of his right to file a pro se

supplemental      brief,      but   has   not    filed    one.      The      Government

declined to file a brief.

      A   defendant      is    guilty     of    violating   §    922(g)(1)       if   he

possesses a firearm or ammunition after having “been convicted

in any court of[] a crime punishable by imprisonment for a term

exceeding one year.”           Justus has a prior North Carolina felony

conviction    for      attempted     breaking      or    entering      for    which   he

received a 4- to 14-month sentence.                 Counsel for Justus argues

that, because the North Carolina Justice Reinvestment Act of

2011 required that nine months of that sentence be served on



      *Justus preserved this issue for appeal in his conditional
guilty plea.



                                           2
postrelease supervision, the state conviction was not punishable

by a term exceeding a year in prison.             As counsel for Justus

concedes, this argument is foreclosed by our recent decision in

United States v. Barlow, 811 F.3d 133, 140 (4th Cir. 2015),

petition for cert. filed, No. 15-8925 (U.S. Apr. 8, 2016).

     Accordingly, we affirm the judgment of the district court.

In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal.                This

court requires that counsel inform Justus, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Justus requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Justus.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3